Opinion by
Ford, J.
In accordance with stipulation of counsel that the items marked “A” consist of fish netting similar in all material respects to that involved in Abstract 63947, the merchandise was held dutiable at 30 or 25 percent, depending upon the date of entry, under the provision in paragraph 923; as modified, for cotton fishing -nets, by similitude. The items marked “B,” stipulated to consist of synthetic cord or twine similar in all material respects to the component material of the fish nets involved in said Abstract 63947, were held dutiable, depending upon the date of entry, at 35 percent under paragraph 912 of the act as synthetic cord or twine, similar in use to cotton cords, or at 33, 31%, or 30 percent under said paragraph, as modified.